Swing, J.;
Jones, O. B., and Jones, E. H., JJ., concurring.
This case is in this court on error to the judgment of the court of common pleas.
It was in that court that J. Willard Haley brought an action, on what he alleged was a promissory note against the estate of Susan M. Zilar, deceased. The note was in the following form:
“Cincinnati, October 11, 1902.
“In consideration of valuable services rendered to me and to be rendered for me by J. W. Haley in the management of my property, and for his advice and assistance in preventing great losses to me, I agree and bind myself to pay to said Haley, his heirs or assigns, ten thousand dollars, to be paid immediately after my death, and I direct my executors or administrators to pay same accordingly.
“(Signed) Susan M. Zilar.”
Haley assigned the note to his wife, with the provision that if it became due during his lifetime he should have a right to collect the same; and then his wife afterwards reassigned the note to him.
Several defenses were set up by the defendant— among others, the giving of the note by Susan M. Zilar was denied; want of consideration was alleged; and the further defense that in an action pending between Susan M. Zilar and J. Willard Haley for an accounting, the question of the right *325arising under this paper was fully adjudicated and unre“versed.
Plaintiff offered the note in evidence, together with evidence tending to show the signature was that of Susan M. Zilar, and the further fact that the note had been presented to the administratices for allowance. And thereupon the plaintiff rested.
Defendant offered no testimony. Thereupon the court instructed the jury to bring in a verdict for the defendant.
In doing this, we think the court of common pleas did not err. In our judgment the alleged note is not a promissory note; it is a contract. This is rendered so by the provisions in the note that the consideration is for services rendered and to be rendered. And it would be necessary, in order for the plaintiff to recover, to show the rendition of the services agreed to be rendered. The note, with the endorsements thereon, leads us to think that it is a thoroughly dishonest transaction. In addition, we think there is virtually no denial of the defense set up that it has been adjudicated and that all matters between Haley and Mrs. Zilar are included in the former action pending between said parties. The fact that Haley sets out that proceedings were pending in the supreme court to reverse said judgment is not a denial to the allegations of the answer; and the further allegation in the reply that plaintiff denies every other allegation not admitted, can not be held to be a denial of the defense set up in the answer, for the reason that the allegation in the reply that proceedings are pending in the supreme court to reverse said judg*326ment must be held to be the one that applies particularly to said defense.
Mr. S. O. Bayless and Messrs. Nelson & Hicken-looper, for plaintiff in error.
Mr. H. E. Englehardt and Mr. R. M. Ochiltree, for defendants in error.
We Q.re thoroughly convinced that there is no merit in plaintiff’s action, and for the reasons here-inbefore stated we think the judgment should be affirmed.

Judgment affirmed.